Citation Nr: 1604509	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-22 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar strain

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for treatment for psychosis.

5.  Entitlement to total disability based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2012 rating decisions of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2011 rating decision denied the Veteran's claim to reopen a claim of service connection for lumbosacral strain with degenerative changes and his claim for TDIU.

The February 2012 rating decision denied service connection for PTSD and service connection for the purpose of establishing eligibility for treatment.  

The Veteran was represented by counsel, Andrew L. Wener, at the time these claims were certified to the Board of Veterans Appeals.  Under 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion filed with the Office of the Senior Deputy Vice Chairman; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  In July 2014, the Veteran's attorney submitted a Motion to Withdraw as Counsel/Representative to the Office of the Senior Deputy Vice Chairman and indicated that the Veteran was receiving a copy of this motion.  See VBMS Third Party Correspondence 8/1/14.  In this motion, the attorney noted that an irreconcilable conflict had arisen between himself and the Veteran which made the continuation of representation impossible, impractical, and/or unethical.  As such, the attorney cited good cause.  See 38 C.F.R. § 20.608(2).  The Veteran did not submit a response to this motion within 30 days.  As such, this attorney's representation of the Veteran is terminated.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is associated with the claims file.

The issues of service connection for a low back disability and PTSD, service connection for treatment of psychosis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 1990 rating decision that originally denied service connection for lumbosacral strain is final; the March 2006 rating decision that continued the denial of service connection for lumbosacral strain for failure to submit new and material evidence is also final.

2.  The evidence received since the March 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

Evidence received since the March 2006 rating decision is new and material; accordingly, the claim of service connection for lumbar strain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the claim is being reopened, the Veteran is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Nevertheless, the Board notes that the RO provided the Veteran with VCAA notice during the course of the claim.  See VBMS VCAA/DTA Letter 9/17/10.

New and Material Evidence - Lumbar Strain

The Veteran was originally denied service connection for lumbosacral strain in a July 1990 rating decision.  See VBMS Rating Decision 7/20/90.  The Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the July 1990 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In November 2005, the Veteran filed a claim to reopen.  See VBMS Informal Claims 11/29/05.  That claim was denied in a March 2006 rating decision for failure to provide new and material evidence.  See VBMS Rating Decision - Narrative 3/27/06.  Again, a timely notice of disagreement was not filed and no new and material evidence was received within the appeal period.  As such, this rating decision is also final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In August 2010, the Veteran again filed a claim to reopen.  See VBMS Statement in Support of Claim 8/30/10.  This was denied in the January 2011 rating decision on appeal.  See VBMS Rating Decision - Narrative 1/4/11.  In the May 2014 statement of the case, the RO reopened this claim and denied it on the merits.  See VBMS Statement of the Case (SOC) 5/12/14.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the July 1990 rating decision, the evidence of record included the Veteran's service treatment records.  This rating decision denied service connection based on findings that the Veteran's in-service lumbar strain had resolved and was not found at the time of his separation examination.  See VBMS Rating Decision 7/20/90.

At the time of the March 2006 rating decision, the record also included VA treatment records, the results of the February 2004 VA examination, and the Veteran's November 2005 statement.  This rating decision again denied service connection, finding that no residual or chronic lumbar spine condition was noted during service and the earliest documented objective findings of a chronic lumbar condition were dated February 12, 2004, many years after his separation from service.  See VBMS Rating Decision - Narrative 3/27/06.

The evidence received since the March 2006 rating decision includes Social Security Administration (SSA records), lay statements and testimony from the Veteran and his wife, and additional VA treatment records.  In reopening the claim, the RO also provided the Veteran with a June 2013 VA examination.

The SSA records contain a March 1990 treatment record that notes the Veteran's complaints of recurrent back pain following a lifting injury while in the army.  See VBMS Medical Treatment Records - Furnished by SSA 8/30/10, pg. 3.  He was diagnosed with chronic low back pain.  See VBMS Medical Treatment Records - Furnished by SSA 8/30/10, pg. 4.  In his testimony, the Veteran reported ongoing back problems since the 1970s.  See VVA Hearing Transcript 9/19/14, pg. 12.

The Board finds that these records and testimony meet the low threshold of 38 C.F.R. § 3.156(a)  and constitute new and material evidence to reopen the previously denied claims because they suggest an much earlier onset of lumbar spine problems than contemplated by the prior rating decisions and indicate a possible relationship between these complaints and his in-service complaints.  As new and material evidence has been received to reopen, the claim for entitlement to service connection is reopened.

ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for lumbar strain is granted.



REMAND

In a January 2012 formal finding, the United States Army Joint Services Records Research Center (JSRRC) found lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD, noting that the Veteran had failed to submit a stressor statement.  See VBMS Third Party Correspondence 1/28/12.  At his hearing, the Veteran reported serving on a detail that required him to deal with coffins and dead bodies.  See VVA Hearing Transcript 9/19/14, pg. 6.  As the Veteran has now identified a stressor, VA must attempt to verify it.

Additionally, at his hearing the Veteran indicated that he was seen by a private doctor in Forrest City for both PTSD and his back.  See VVA Hearing Transcript 9/19/14, pgs. 3, 13.  Thus, VA must attempt to obtain those records.

If any such records are found, VA's duty to provide a medical examination will be triggered.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Veteran and his wife testified that he has had some psychiatric symptoms ever since service.  See e.g., VVA Hearing Transcript 9/19/14, pg. 8.  As a chronic disability subject to presumptive service connection under 38 C.F.R. § 3.309(a) if manifested to a compensable degree within one year of separation, psychoses may also be shown based on a theory of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case it is unclear if the Veteran has a psychosis.  Earlier records have shown a diagnosis of major depressive disorder with psychotic features.  See e.g., VBMS Medical Treatment Record - Government Facility 3/27/09, pg. 2.  A medical finding regarding the nature of the Veteran's psychiatric condition, specifically whether or not he has any psychosis, is necessary.

Finally, the issue of TDIU is inextricably intertwined with the above service connection claims for lumbar strain, PTSD, and psychosis.  A positive decision on either of the above service connection claims could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly service connected disability would provide an additional avenue for an allowance.  As such, it must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, to include contacting the National Personnel Records Center (NPRC) in St. Louis, Missouri, the service department, or other appropriate source, to verify whether the Veteran served on a temporary detail that included contact or close proximity with coffins and dead bodies.

If any pertinent record is not available, or if the search for the records yields negative results, the RO must specifically document the attempts that were made to locate them.  The RO must also explain in a written unavailability memorandum why further attempts to locate or obtain any government records would be futile, which must be associated with the Veteran's claims file.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Ask the Veteran to identify any additional treatment records.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  If any additional records are obtained relating to the Veteran's lumbar spine condition, return the claims filed to the June 2013 VA examiner or another appropriately qualified examiner to render an addendum opinion in light on the additional evidence obtained.  No additional examinations are necessary unless the examiner finds otherwise; then, such should be scheduled. 

The claims file must be made available to the examiner for review in connection with the examination.

The examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a lumbar spine disability began during or is causally related to service, to include his documented in-service complaints of low back pain.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

4.  After completion of paragraphs 1 and 2 above, schedule the Veteran for a psychiatric examination to determine the nature and etiology of his claimed PTSD and psychoses.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the examiner should address the following questions:

a.  Does the Veteran have a current psychiatric condition, to include PTSD or psychosis?

b.  If multiple diagnoses are made, distinguish, to the extent possible, which symptoms are attributable to which diagnosis.

c.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors upon which the diagnosis is based.

d.  The examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric condition began during or is causally related to service.  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

4.  Thereafter, the AMC should review the expanded record and determine if the benefits sought can be granted. If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


